Hartwell, J.
The appeal was not taken until more than ten days after the decree, therefore the subsequent proceedings are invalid under the rules of this Court, as to all persons not parties. Hoomana and Simmons were parties at the first proceedings, and are not represented in or afl'eeted by the appeal.
Mrs. Holt is not sole heir in any event, as Kapehe’s claim is of like degree, and Hoomana is heir of one half of. the estate, whether Nahaolelua or Mrs. Holt and Kapehe have the other half. There is no propriety in a partial issue like this, and no judgment could be pronounced on the verdict which does not necessarily violate the rights of others. This is true, whatever the verdict. But if the appeal were duly taken, the issue correct, and the verdict responsive to the issue and sustained by the evidence, the jury must be deemed to have misconceived the law. Nor statutes of marriage and descent were not enacted when Nahaolelua was born, and his legitimacy cannot be determined by subsequent legislation.
But as the appeal was not duly taken, and as the issue is incorrect, the verdict should be set aside, the appeal dismissed, and the parties remitted to their former rights.
Yerdict set aside, appeal dismissed.